PER CURIAM.
Lloyd Henderson seeks review of an order of the circuit court dismissing his petition for writ of mandamus for failure to comply with a certain provision of the trial court’s standard case management order in inmate proceedings. Under the facts of this case, where there is no indication that Henderson willfully disregarded the requirements of the trial court’s order, we conclude that dismissal was too harsh a sanction. See generally Carr v. Dean Steel Buildings, Inc., 619 So.2d 392 (Fla. 1st DCA 1993). Accordingly, we quash the trial court’s order dismissing Henderson’s petition, and remand for further proceedings.
BARFIELD, C.J., ALLEN and WEBSTER, JJ., concur.